Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendments and arguments filed on 04/12/2021 is acknowledged. Claims 1, 5, 6, 11, 18, 19 and 39 are now pending in this application.
Applicants previously elected Group I, claims 1-2, 5-6, 11, 18-19 and 39, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 and pharmaceutical composition, wherein the elected species is of formula
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
 of claim 19.  Claims 1-2, 5-6, 18-19 and 39 read on the elected species. Election was made without traverse in the reply filed on 12/02/2020.
Examination
The search and examination was performed for the compounds of formula (I)
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 of claim 1, wherein R2 is a heteroaryl or heterocycle. The search encompasses the elected species and claims 1, 5-6, 11, 18-19 and 39. Subject matter of claims 1, 5-6, 11, 18-19 and 39 not encompassed by the scope of the 
Claims 1, 5-6, 11, 18-19 and 39 are the subject of this Final Office Action.
Note to Applicants
In Applicants Remarks received on 04/12/2021, at Disposition of claims, Applicant stated that claims 65-67 have been added. However, there are no claims 65-67 in the claim set received on 04/12/2021. Applicants also stated that claim 1 has been limited to species that do not include hydrogen in the R3 group. However, this is not the case, and all current claims still include the compounds wherein R3 is hydrogen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 18 and 39 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vukomanovic et al. (Medical Gas Research 2014 4:4).
The prior art teaches the compounds of formula 
    PNG
    media_image3.png
    66
    166
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    70
    150
    media_image4.png
    Greyscale
, in water and buffer (2nd para of page 2). These compounds are potent HO-2 activators.
In regards to the new recitation in claim 1, 
    PNG
    media_image5.png
    55
    567
    media_image5.png
    Greyscale
, MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, 11, 18-19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches compounds of Table 1 and pharmaceutical compositions (e.g.,2nd para of p. 2), such as compounds of formula 
    PNG
    media_image6.png
    92
    281
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    109
    324
    media_image7.png
    Greyscale
, and others, as menadione analogs and potent HO-2 activators. 
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Vukomanovic’s first cited compound differs from some compounds of claim 19 by one or two methylene groups (n=1, 2, 3, 4, 5). Vukomanovic’s second cited compound differs from some compounds of claim 11 by one or two methylene groups (n=1, 2, 3, 4, 5). Thus, they are related as alkyl homologs.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. 
One of ordinary skill would have been motivated to make the alkyl homolog compounds of the invention (as in claim 19) because he/she would expect the compounds to have similar properties. It is well established that position isomers and homologs are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the adjacent homolog.  This circumstance has arisen many times.  Such a variation is considered obvious because of the close structural similarity.  See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain. Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. Additionally, in this case Vukomanovic himself shows the testing of alkyl homologs.
As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” 

In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B), (C) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In regards to the new recitation in claim 1, 
    PNG
    media_image5.png
    55
    567
    media_image5.png
    Greyscale
, MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim 1, 5-6, 18-19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4) in view of 1996, 96, 3147-3176), or Wikipedia “Bioisostere” (https://en.wikipedia.org/wiki/Bioisostere- available online as of Sept. 27, 2015) and Lindenschmidt et al. (European Journal of Medicinal Chemistry 110 (2016) p. 280-290) and Jiang et al. (US 8,877,803). 
Applicant claims the compound of formula 
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches the compound of formula 
    PNG
    media_image6.png
    92
    281
    media_image6.png
    Greyscale
at Table 1 and pharmaceutical composition, as a menadione analog and potent and selective HO-2 activator (agonist). HO-2 is known to provide cellular protection and response against oxidative stress (Dennery et al. (J. Clin. Invest. Vol. 101, No. 5, 1998,p. 1001-1011).
 Wermuth, Patani (p. 3149-3150) and Wikipedia “Bioisosterism” taught that bioisosterism in regards to the replacement of a hydrogen atom with a fluoro atom was commonly used by chemists prior to the effective filling date of the instant invention in an effort to design improved analogs of compounds while retaining their biological activity.
et al. taught that halo substitution at the 8-position in this class of compounds has been a target in search for more analogues with improved properties:

    PNG
    media_image8.png
    312
    355
    media_image8.png
    Greyscale

Jian et al. taught that the same class of compounds, compounds of formula 
    PNG
    media_image9.png
    96
    181
    media_image9.png
    Greyscale
whereinX is O or S, R3 is NRbRc and R1 is a halogen, are used in the treatment of some cancers.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The compound of Vukomanovic differs from the elected species (of claim 19) in the replacement of a H atom with a F atom at the 8-position of the naphtho ring. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural et al.)
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (D) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

The invention would have been obvious in absence of evidence of unexpected results.

In regards to the new recitation in claim 1, 
    PNG
    media_image5.png
    55
    567
    media_image5.png
    Greyscale
, MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant’s arguments were carefully considered but were found unpersuasive. Applicant stated that the Examiner failed to put forth any credible rationale, explanation or supporting evidence as to why a person of ordinary skill in the art would made such modification and would expect the structural homolog of Vukomanovic to be active against HO-1. The examiner must disagree. The examiner cited court cases with the same fact pattern to support the examiner’s position and provided credible rationale, explanation and supporting evidence in the following paragraphs which are copied below for Applicants convenience:
homologs are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the adjacent homolog.”  “Such a variation is considered obvious because of the close structural similarity.  See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain. Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. Additionally, in this case Vukomanovic himself shows the testing of alkyl homologs.” “Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” Further, the examiner relied on the guidelines and rationale in the cited MPEP 2144.09 which discusses rejections based on close structural similarity (homology). 
Applicants additionally stated, for the 103 rejection over Vukomanovic in view of Wermuth, or Patani, or Wikipedia and Jiang, that a PHOSITA would not attempt to modify the compound and would require more detailed knowledge than that provided by Vukomanovic because the level of ordinary skill in the art is high and Vukomanovic’s teaching is highly specific, teaching structure-activity relationships findings. In response, Applicant’s statement is incongruent with Applicant’s rationale that the level of ordinary skill in the art is high and that Vukomanovic’s teaching is highly specific, teaching structure-activity relationships findings. The fact is that the compound of Vukomanovic is a recognized menadione analog and potent and selective HO-2 activator (agonist). HO-2 is known to provide cellular protection and response against oxidative stress (per Dennery et al.). As shown above, the PHOSITA knew that “this modification is a classical bioisosteric replacement; the fluorine atom often mimics an atom of hydrogen, however, fluoro derivatives are more resistant to metabolic degradation (p.226-227 of Wermuth or Wikipedia 2015, or Patani). This replacement is a research technique used in the field before the filing date of the instant invention. Particularly, halo substitution at the 8-position in the same class of compounds has been a target in search for more et al.)”. The close structural similarity and expectation of similar utility provided the motivation to modify the known compound in the known manner. 
The presumption of obviousness based on a reference disclosing structurally similar compounds may be overcome where there is evidence showing there is no reasonable expectation of similar properties in structurally similar compounds. In addition, a prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. See MPEP 2144.09 V and VII.  Applicant has not provided arguments or evidence to either of these.
Additionally, in regards to the new recitation in claim 1 of “ 
    PNG
    media_image5.png
    55
    567
    media_image5.png
    Greyscale
”, MPEP 2144.09 (VII)  discloses that “a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc).”
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626